16th session of the United Nations Human Rights Council (Geneva, 28 February - 25 March 2011) (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the 16th session of the United Nations Human Rights Council (Geneva, 28 February - 25 March 2011).
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I am pleased we also have the chance this afternoon to debate the work of the UN Human Rights Council and, in a sense, to look at how we can strengthen its overall impact.
As honourable Members may know, I addressed the Council last week together with many Foreign Ministers from across the world. For obvious reasons on that occasion, the situation in Libya was at the heart of our discussions.
I am pleased that the international community sent a strong and united political signal regarding the ongoing human rights violations in Libya. Already before the High-Level Segment, the Council had called for an inquiry and recommended the suspension of Libya's membership of the Council - which, as you know, has since been confirmed by the General Assembly in a unanimous decision.
All that is proof that multilateral institutions can live up to their mandate and can act in what we call real time. As I stressed in my remarks there, the UN Human Rights Council has a responsibility to ensure that stated intentions are translated into real action and real progress. I think that Ms Pillay, the UN High Commissioner for Human Rights, whom I met in Geneva, is giving exactly the right direction politically in order to make a difference on the ground. What matters in the end is not the number of resolutions that are passed, but results in the real world that make a difference to people who are in need.
I also emphasised that human rights are universal. I pointed out that we in Europe reject the accusation that somehow, the EU is trying to 'export' so-called European values to other countries. The rights to free speech, freedom of assembly, justice and equality are not European rights: they are universal rights. We must never fall into the trap of believing that people in other parts of the world - whether it is Africa, Asia or Latin America - should be any less passionate about their rights. That is why we speak out and we act against human rights violations wherever they occur.
We also recognise that Europe's own path on human rights protection has not been a straight line and that constant efforts are also needed inside Europe. At the Human Rights Council, we are ready to discuss our own challenges, share experiences and offer support to those working to improve respect for human rights around the world.
We have several priorities for the 16th session of the Human Rights Council and we have discussed these actively with our partners.
The EU will present an initiative on freedom of religion or belief. Faced in recent months with an increasing number of acts of religious discrimination and violence in different parts of the world, we need to send a strong, collective message against religious intolerance and in favour of the freedom of religion or belief for all people everywhere.
We will also table resolutions on Burma/Myanmar and the Democratic People's Republic of Korea. We believe that in both cases, the severity and number of human rights violations justify the extension of the mandates of the respective UN Special Rapporteurs.
The EU also supports the initiative to create a Special Rapporteur on the situation of human rights in Iran, as proposed by several countries and regions. We are seriously concerned about the deteriorating human rights situation in Iran. This was highlighted by the UN High Commissioner for Human Rights, Ms Navi Pillay. A particular concern is the dramatically increasing number of death penalty cases - more than 100 so far this year, as we discussed in our previous debate - and the repression of those exercising their rights to freedom of expression and assembly.
We feel the Council should address the situation in Egypt in an appropriate manner, taking into account the rapidly evolving situation in that country. The EU welcomes Egypt's invitation to Ms Pillay to send members of her Office to the country. We hope this mission will be dispatched without delay.
The EU also is engaging with the Tunisian authorities to jointly present a draft resolution on the subject of boosting UN technical assistance on human rights in the context of ongoing transition.
Other key situations that need to be addressed by this session of the Human Rights Council are Belarus, where we are deeply concerned at the number of political prisoners, the Democratic Republic of Congo - where there are distressing reports of continuing human rights violations, in particular, widespread sexual violence - as well as Côte d'Ivoire.
Let me conclude by stressing once again the importance of the Human Rights Council for the EU: the debates, the resolutions and the rapporteurs. But in the end, these are only inputs. What truly matter are the outputs. The real test is whether we make a difference on the ground. For that reason, the EU will work hard to strengthen the Human Rights Council and especially its ability to address urgent situations. This is a key objective of the ongoing review process. We will continue to push for an ambitious result.
on behalf of the PPE Group. - Mr President, I would like to take this opportunity to express my full support for the decision taken by the UN General Assembly on 1 March to suspend Libya's membership of the United Nations Human Rights Council. I think this sends a strong signal, not only to Colonel Gaddafi and his regime, but also to those countries in the world where human rights violations are frequent and widespread.
In my report on the UN Human Rights Council and the EU's role in it - adopted by this House in February 2009 - I strongly advocated the introduction of membership criteria for this important UN body.
In the case of Libya, the United Nations General Assembly acted in line with the European Parliament resolution and took a correct and timely decision.
Speaking of the 16th session, I would like to draw special attention to the Council's review process. It is important that the EU Member States and the European External Action Service actively engage in the 2011 review of the Council to strengthen compliance with its mandate.
The UNHRC should become more an early-warning and preventive mechanism. There is also a need for a transparent and all-inclusive review process, including NGOs, civil society and all relevant stakeholders.
Last but not least, I would like to welcome the establishment of the Directorate for Human Rights and Democracy in the EEAS system. The establishment of the External Action Service also provides us with a unique opportunity to streamline our action on the protection of human rights in the United Nations Human Rights Council.
I therefore want to encourage the High Representative to make sure that European efforts in the Human Rights Council are well coordinated and that EU Member States belonging to this body are united and effective as never before.
on behalf of the S&D Group. - Mr President, I shall start by welcoming yesterday's appointment of Mariangela Zappia as Head of Delegation in Geneva. Her appointment contributes to advancing gender equality in the External Action Service. We look forward to working with her.
Our Parliament will be present at a crucial time for the review of the Human Rights Council, as the global fulcrum for respect of human rights, the universal periodic review of all UN members, the independence of its experts or so-called special procedures, and the enhanced role for civil society participation. They are key characteristics of the Council that we should work to protect at all costs.
I am disappointed that the outcome document for the working group on the review omits any independent trigger for special sessions, that there is no requirement for member countries to justify failure to respond to recommendations, and that there is no provision at all for addressing specific country situations. It is ironic that this session will address seven individual country situations. As it is doing in the cases of Libya and Côte d'Ivoire, the EU must continue to find creative ways within existing rules to make sure that human rights violators can never escape accountability.
To show in this debate that the High Representative does answer questions, can I ask her three in particular? Firstly, given what she said about the Democratic Republic of the Congo, will Europeans support the appointment of a special mandate holder for that country? Secondly, does she accept that, at some stage, a judgment has to be made as to whether the Palestinian and Israeli investigations in relation to the Goldstone report meet international standards, with a deliberation on the possible referral to the International Criminal Court if they do not? Thirdly, will the EU lodge an objection to Pakistan's reservation on Article 40 - the obligation to report - of the International Covenant of Civil and Political Rights?
In conclusion, I believe that Libya's suspension from the Human Rights Council creates a historic precedent for respect for human rights in the UN system, which, in these dark days, shines a light on the silver thread.
on behalf of the ALDE Group. - Mr President, the UN Human Rights Council has the potential to address the ever more urgent and elaborate human rights violations across the world in different countries - Iran, Belarus, Burma, Tunisia, Libya, etc., there are too many to mention - but also horizontal themes such as LGBT rights, free expression, rape as a war crime and the role of human rights defenders.
In a sense, the UN Human Rights Council is in a similar position to the EU and it has to act as a global player. But both bodies suffer from the same problem - a lack of credibility, double standards at times, and they are not able to act quickly enough. The EU thus far has been unwilling to scrutinise its own human rights record sufficiently, for example, its participation in renditions and the lack of press freedom in some of our Member States.
Until last week, Libya was a member of the UN Human Rights Council. It has, rightfully, been removed. This is a very important precedent.
on behalf of the Verts/ALE Group. - Mr President, with decisive and timely action towards Libya, the EU and the Human Rights Council have indeed shown that they can take action when needed. They can indeed. They can show that different regional groups can come together and they can show that the Council does not need to be divided.
Today, there is no longer a reason why action on Iran, North Korea, the Democratic Republic of Congo, Burma and Sudan could not be next in line.
This time is significant for another reason. A first comprehensive review of the working methods of the Council has come to a conclusion and, like my colleagues, I feel disappointed by the fact that the Council failed to appreciate the importance of the review.
The EU prepared itself well but failed to win the support of others. But at least the independence of the Human Rights Commissioner and of the special procedure was not damaged, so this is already an achievement under the present conditions.
In any future discussions of the Council's work, the European Union must be able to build alliances and to reach across to other partners. It must also be willing to listen and able to compromise. I think we had a very welcome participation by the High Representative in the meeting some weeks ago. High Representative, I salute you for taking this step and giving a very impressive presentation there.
So to my last point: the EU's performance. After the creation of the Human Rights and Democracy Directorate at the European External Action Service, the EU delegation in Geneva will have a central role to play in EU human rights policy in the world. It needs increased resources and its work must be integrated into all fields of EU foreign policy.
I am very honoured to be leading Parliament's delegation to the Human Rights Council's 16th session at this critical time next week.
Mr President, Lady Ashton, you began work with the world in disarray; a world in the midst of financial, food and energy crises triggered by attempts to regulate the markets. The truth is that your difficulties are the result of the underlying approach, whereby an unregulated free market structures our lives: this has caused serious human rights issues, both in developed and developing countries. This is our problem, one we have been unable to resolve, yet there are no signs of moves to rethink the economic policy that is leading the whole of humanity down a blind alley.
I believe that is one problem that needs to be resolved, first and foremost, followed by the European Union's cynical exploitation of human rights, and our foreign and neighbourhood policies, which require a comprehensive overhaul in light of the upheavals in north Africa.
We have given the impression - in the foreign policy that you inherited - that we are more concerned with free trade than with human rights. We have never applied Article 2 of the association agreements: not with Tunisia, not with Egypt, nor in the association agreements that we are seeking to conclude with Colonel Gaddafi, Prime Minister Netanyahu or King Mohammed VI. The article has never been enforced, giving the impression that we are not interested in strict compliance with the human rights obligations set out in the association agreements. This issue has yet to be resolved and I hope that at some point, the House and the European Union will take action.
Mr President, Commissioner Ashton, I will not say that man is hypocritical, but I will say that he is contradictory. The whole of world philosophy, all of literature, everyone with an education, and all of us here in this House, recognise human rights and yet, as you said, half the UN members are in breach of human rights. We are talking the talk, but not walking the walk. We know that, for the sake of grand ideas, we have become the biggest criminals in mankind.
This being so, I welcome the 16th session of the United Nations Human Rights Council and I trust that, with current developments and with the lessons we have learned from experience, it will adopt fundamental resolutions. As you know, I have been a lawyer for forty years and I have understood and I have as my creed the fact that respect for human rights is a way of life and is not easily imposed. Please adopt a more fundamental policy on this issue.
(LV) Mr President, the United Nations Human Rights Council is a unique international platform, created to promote human rights and democracy in the world. Its work programme is hard and extraordinarily important. Much good has been achieved, including sending a special mission to Egypt and the decision on Libya. However, the Council can often be accused of a lack of political rigour, proactive measures and rapid response. It is precisely for this reason, first of all, that it is very important to carry out an objective and transparent evaluation of the Council's work. The Council must improve its way of working, in order to work effectively on long-term problems such as we can observe in Iran, Belarus, Russia and elsewhere, as well as to respond rapidly to exceptional situations, such as ...
(The President interrupted the speaker)
... active dialogue between the Council members should also be pursued between sessions. The politics of country blocs, which is beginning to dominate the Council's work, must be eliminated, since it leads to a selective examination of issues, threatening its authority and political reliability. Second, it must hold a more active dialogue with civil society and non-governmental organisations. Third, I should like to emphasise the necessity of a more active role for the European Union on the Human Rights Council, where we should take a common position. That is precisely why I call upon the High Representative to ensure that we have clear and powerful representation and coordinate our work in the Council. For its part, the European External Action Service must present regular reports on, and an evaluation of, the Council's work to Parliament, including to the Subcommittee on Human Rights. A significant challenge currently faced by the Human Rights Council is to encourage a peaceful process of democratic change in the Middle East. It must strive to prevent the spread of radicalism, which would make the human rights situation in the region worse, threaten international security, and also Israel's right to exist. That is why the Egypt mission must be followed by new missions to other Middle Eastern countries, where the protests have been even more aggressive and the political situation is even more complex.
Thank you.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, human rights, liberty and equality are far too important for all of us to allow games to be played with them, for them to be put in the balance against powerful interests, and for commercial interests perhaps to take precedence over these values that are so important. They deserve our full commitment and it is incredibly important for the international community to help in matters relating to human rights quickly, efficiently and in a targeted way.
The Human Rights Council is on the right track here. We have seen that the mission to Tunisia made sense and the mission to Egypt made sense. Libya's loss of its seat on the Human Rights Council was a proper and important signal that things could not go on in this way. However, it is also the case that missions, resolutions and perhaps other things that happen in this way, have been knocked flat. You are quite right, Baroness Ashton: it is not enough to decide to do something, we must also take care that it is implemented. The European Union could still make a greater contribution here than it does at the moment.
However, it is also essential that the United Nations accept that after the Treaty of Lisbon, the position of the European Union has altered. Baroness Ashton, I should like to ask you to ensure that especially those who have always called themselves our friends and whom we also call our friends, and for whom we show great consideration (particularly when it comes to trade policy), to remember in future that they are our friends and not to leave the European Union in the lurch, as they did in the vote in September.
(FR) Mr President, in this debate, we are going to emphasise once again the importance of putting ...
(The President interrupted the speaker)
social, cultural, civil and political rights on an equal footing. Very well. Unfortunately, to fully meet that requirement - a legitimate one, certainly - is not quite so easy in practice. Why are we unable to make second-generation human rights as binding as first-generation ones? Because traditional human rights - those stemming from the French Revolution - are codified properly today, which is unfortunately not the case for social rights, for example. We should not be fatalists, however. The European Union, with its battery of instruments, can bring all its weight to bear, particularly at the United Nations, in order to enhance texts relating to rights that are not yet codified properly and, in particular, social rights. I would add that, with development cooperation and humanitarian aid, this requirement becomes a little less unrealistic.
(PL) Mr President, Mrs Ashton, I confess that I was not a great supporter of your taking up the eminent position which you hold today, Mrs Ashton, but I must say that I am, today, pleasantly surprised by at least three things which you mentioned in your speech. I would like to stress this and to commend you for this. Well, firstly you stressed the universality of human rights. I fully agree that irrespective of where we are - in Strasbourg, Libya, Russia or Iran - this universality must be fully respected. I am very pleased that we are on the same wavelength. The second thing is that you stressed religious intolerance, or rather the fight against it. Indeed, the European Parliament's resolution calls on the representatives of Member States to take up this matter. I am very pleased that you stressed this. The third matter which I am pleased about as a member of the delegation for relations with Belarus is that you stressed the possibility of intervention in matters relating to Belarus, where fundamental human rights are being violated. There is a chance that a Regional Council will be established. I am very pleased that you support this, because this is something we should be doing. Thank you very much.
Mr President, I welcome the opportunity to participate in this debate and can I say at the outset that I appreciate the briefing arranged by the High Representative yesterday on the issues surrounding Libya.
Six million Jews were murdered in the Second World War here in Europe. Between the two World Wars - the First World War and the Second World War - 60 million Europeans were killed, leaving aside the people from all other parts of the world who died.
According to a recent edition of The Economist magazine, there is a deficit of 100 million women because of gender-based abortion. This is not to do with abortion because a woman's life is in danger, or because she is in danger of having a back-street abortion. It is because she is a woman.
Yesterday was Women's Day. This was not raised here. When is political correctness going to be overcome, so that we can have respectful debates here, so that we do not turn our heads the other way, as happened in the first half of the last century, so that we raise these issues, so that we ask why this is?
This House disgraced itself. It voted down an amendment not to fund infanticide. Not to fund coercive abortion. How in the name of God could we vote down something like that? I am sick of this political correctness that does not allow debate on issues in this House in a respectful manner that allows different views to be expressed.
I want to know from the High Representative if you are you going to raise this issue with the UN?
May I say in conclusion that I find the attitude and some of the decisions of the Court of Human Rights here in Strasbourg, which is not an institution of the European Union, absolutely extraordinary.
When are we going to be able to discuss this issue? Why were there no women yesterday who asked about the missing 100 million women who have been terminated because they were women? It is wrong and there should be no disagreement in this House on that issue in particular.
(The speaker agreed to take a blue card question under Rule 149(8))
(FR) Mr President, ladies and gentlemen, on Women's Day, you perhaps failed to notice that in the report by your group member, Mrs Nedelcheva, abortion was not a taboo subject, it was addressed, and it was debated and voted on democratically. It is not a taboo subject; this is a democracy.
Mr President, I know Ms De Keyser's position on this and I respect it. It is more than I received from her in relation to my view.
We have to have respectful debate in this House, where people hear each other's views and then we come to conclusions. I have not heard anybody from the Socialist or Liberal side raise in this House the issue of gender-based abortion. Not only did they not raise it, they voted down a resolution put to this House not to fund infanticide or coercive abortion. It is a shameful occurrence, on the record of this House, for those people who did it.
Please let us have respectful debate in this House. That is what this European Union is supposed to be about - unity in diversity.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, of course I respect Mr Mitchell's views. Like most, if not all, of the Members of this Parliament, I deplore the fact that in a number of societies in the world, female foetuses are aborted, whether with the consent of the mother or under coercion.
However, I fear that, by mixing up this issue with the issue of reproductive freedom, Mr Mitchell is obscuring the issue. If the issue were limited to the fact that female foetuses are aborted, it might be easier for us to reach an agreement on it.
Mr President, I would like to thank the honourable Member for that point. If we were a bit more respectful of each other's positions and tried to reach common ground, we would find that there is a lot we can do to roll back on this agenda, but please can we all open our minds?
I really do find it hard that Parliament would vote down an amendment not to fund coercive abortion, not to fund infanticide. Let us have this sort of discussion and see what we can do to stop this gender-based abortion. We can have disagreements in other areas.
I personally have no difficulty with reproductive health support; it is when it comes to the abortion area I have difficulty for very good reasons and I would be happy to debate them. I am not an ogre; I am not something from the past. I have a well thought out view on this and I would be happy to discuss it with anybody. I thank the Members for what they have said.
(EL) Mr President, Baroness Ashton, the session of the Human Rights Council is being held this year in the shadow of events in North Africa and the Arab world in general, which have a great deal to teach us. We, as Europe, must make sure that we are up to the job. This is therefore an opportunity for us to make a fundamental evaluation of the Council, so as to further improve its working methods and emphasise our support for its independence and its role in defending human rights in the world.
In these times of historic change in our part of the world, the message of the universality of human rights is more topical than ever. At the same time, however, all the international players need to work to eliminate the practice of double standards when it comes to citing human rights. We need to be fair and consistent. Just as we welcome the recent adoption of the resolution condemning human rights violations in Libya, we must take the same hard stand on the continuing illegal colonisation of the occupied areas in Palestine.
(FI) Mr President, I would like to pay tribute to Mr Mitchell's speech, as of course, the primary human right for each girl and boy is the right to be born into this world.
The Human Rights Council is the UN's main body responsible for human rights, and now at last we must venture critically to assess its status and policies. The Council at its best could have a decisive role as a promoter of human rights and democracy. Unfortunately, its work is characterised by double standards, selectivity, politicisation and the creation of blocs in human rights issues.
It is typical that the Council was very close to adopting the resolution on progress (progress mind!) in the human rights situation in Libya. Among the countries giving Libya recognition were Iran, North Korea, Egypt, Sudan and Pakistan. Do declarations by these countries carry any weight? Should these countries not be the next to be expelled from the Human Rights Council? Just the fact that such a resolution was even considered shows just how ignorant the international community has been or has wanted to be concerning the situation in Libya.
Over the last few decades, however, around two thirds of the condemnatory resolutions that the Human Rights Council has adopted have concerned Israel, which is nevertheless the sole democracy in that area of the Middle East. At the same time, it has ignored the poor state of the rights of women and minorities in all the surrounding Arab countries. The work of the Human Rights Council will lack credibility unless it changes that work and its ways of working.
(ES) Mr President, I do not wish to repeat the important points already made by my fellow Members, so I will simply add that it is good to hear of Lady Ashton's involvement in the Human Rights Council session held at this very important time.
We hope that the session will constitute a step forward, allowing the European Union to make its actions more consistent and raise their profile, to reach common positions on all relevant human rights issues, and to use the Human Rights Council to build coalitions with countries, civil society and relevant international organisations, in order to make real progress in the field of human rights, as Lady Ashton said in her speech. We also hope that the European Union will be able to uphold the universal nature of human rights in the face of relativistic arguments and that it will finally achieve something that is within the compass of our generation; to achieve something comparable with the universal abolition of slavery in the past: namely, the universal abolition of the death penalty.
(IT) Mr President, ladies and gentlemen, there is no doubt that the inviolability of human rights is the real essence of all societies, which indeed gives rise to democratic values. For this reason, the Human Rights Council meeting that will take place in Geneva must have precise and appropriate priorities: of course, this includes combating discrimination in its various forms - race, sex, religion, political orientation - whilst, on the other hand, there is also the issue of protecting minorities and vulnerable groups.
The climate in which the Council meeting is taking place is particularly delicate. We are all aware of what is happening in North Africa and, above all, in Libya. Today, in a lengthy debate, we have listened to and largely welcomed the speeches made by Baroness Ashton. However, there is also the problem of the Middle East and, at the same time, the Treaty of Lisbon urges us to adopt an even stronger and more decisive stance in favour of the European Union.
We need strength of resolve and solidarity, which must be the guidelines for tangible and decisive action, because, after all, the Libyans, the Tunisians and the Moroccans wish to stay where they are currently living. To make this possible, we will need to act quickly.
I should like to make one final consideration, which is also a question for Baroness Ashton: we have listened to your speeches, as I just said, and largely welcomed them. One form of serious discrimination relates to religion: how on earth, bearing in mind that the bloodiest violence of recent times has been perpetrated against Christians, did you fail to mention 'Christianophobia' in her speech?
(RO) Mr President, I do not know whether this session, which is currently going on, will end in success or failure. However, what I do know is that it would have been worthwhile holding this debate much earlier because the European Union will have a voice at this session, which is coherent, articulate and, above all, effective. This review, which is getting under way now, partly in New York and partly in Geneva, sends out a very complex signal to a world which is changing and has a major problem with the failure of a certain type of human rights policy.
Fellow Members, I believe that we will have to discuss very seriously this institutional mechanism created by the UN, certainly without giving any priority to particular rights. However, we must discuss its effectiveness and, in particular, think about whether it would not be worth having one of the global agencies involved in immediate prevention. In this context, I do not think that we need to restrict ourselves simply to watching what has happened so far, but should also try to prevent it. I believe that a different way of handling the human rights issue is on the cards.
Mr President, the fact that Libya was a member of the UN Human Rights Council tells us everything we need to know about this discredited and politicised organisation. Gaddafi's 42-year rule has systematically crushed any vestige of human rights in his country and we have now seen the consequences of the culture of violence on which his reign-of-terror regime was based.
However, it would be unfair to single out just Libya. Other human rights abusers also enjoy membership of the Council, including China, Cuba, Saudi Arabia, Pakistan and Uganda, where homosexuals are persecuted. Bizarrely, it was even mooted that Iran should head up the Women's Equality Commission at one stage. The UNHRC also spends much of its time vilifying our democratic ally, Israel.
However, I suppose, on reflection, that this Council is all that there is on human rights at UN level, so we will have to engage, albeit fully cognisant of the inherent contradictions of having brutal non-democratic regimes as members of the UN Human Rights Council.
Mr President, I would like to say to Baroness Ashton that she did not answer my colleague, Jan Zahradil, in the last debate on Iran on the question of Camp Ashraf. The 3 400 people there are suffering psychological torture. This is a breach of their human rights. We give EUR 1.2 billion to the rebuilding of Iraq and yet, every time we pass a resolution in this House, every time we pass a written declaration with a big majority, we are simply ignored by the Iraqi Government and by their Iranian cohorts.
They are psychologically torturing the people in Camp Ashraf with 210 loudspeakers blaring propaganda and threats at a high decibel level day and night for the last year. They are prohibiting access to medicines and the hospital for injured people and people dying of cancer.
Why are we not saying, 'Stop, or you get no more help, no more money, from this House'?
Mr President, I would like to ask the High Representative, in the light of all of the events that are going on in Libya at the moment and the much vaunted anguish that we rightly display about the violation of human rights in Libya, whether she will support the cause of those people in the United Kingdom who had relatives, friends and loved ones blown up by Semtex or killed by guns that were supplied by Colonel Gaddafi and his murderous regime in Libya. Will she support their case in any new regime that would emerge from the conflict in Libya?
(ES) Mr President, in the context of our debate on the current human rights situation, and in view of the last report discussed, I would like to address the following question to Lady Ashton.
In view of the current situation in some North African countries and within the region, do you feel that this is the right time to be opening a European Union delegation in Iran?
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, again, this was a very interesting and full debate, which has raised a large number of issues that honourable Members feel very strongly about.
Firstly, I would like to thank all honourable Members for the energy and passion with which they have conducted this debate. I reflect on the fact that it is two years since the publication of Ms Andrikienė's report on the development of the UN Human Rights Council, including the role of the EU, and on the resolutions that have been passed since that report was produced. I would like to thank her for her comments about the work we are doing in the External Action Service and the beginnings of our work to build the new pieces of work on human rights.
I am also very pleased to see that Ms Hautala will be going to the session of the Council. I think it is extremely important, with her knowledge and expertise, that she is able to participate there. I also hope that she will back up the efforts that we have been making to try to ensure that the work of the Council improves and increases. I hear the criticisms that are made of it. I think we have all been pushing hard with the review to try to make that review as strong as possible. It is certainly not quite where we would have wished it to be, but now that we have seen the transfer to New York of some of the discussions, we can continue to work there as well. This really is an area of work where parliamentarians working with us can make a significant difference. I have full confidence in Ms Hautala's strength in pushing forward on that.
I want to deal with some of the particular questions that have been asked of me. I will start with Mr Howitt's, because he said that there were three in particular. Regarding the Democratic Republic of the Congo, we are in favour of a strong resolution and indeed, we have said there ought to be a specific mandate now on this particular situation. On Goldstone, we are trying to engage to find a consensual resolution. That is what we are doing at the present time. In Pakistan, we made a démarche on 5 March specifically on Article 40, which is the point concerned.
To those honourable Members who specifically talked about freedom of religion and belief, let me first of all say that I do indeed talk about the terrible tragedies for Christian communities anywhere in the world where these terrible tragedies occur. My general point is that we believe in the right of freedom of religion and belief, whatever that religion or belief might be in that context. It is important that we continue to make those statements as clearly as possible, when you see terrorism or attacks on any religions, including Christianity.
My team has just been meeting with a group of MEPs to talk further about what more we should do on this. I have already said that we plan to do something at this session of the Human Rights Council specifically on this because it is so important.
I apologise that I did not answer on Camp Ashraf. I intended to, but I turned the paper over too quickly. I think we have a total of 3 000 people - or perhaps 3 400, the numbers vary - and we are in weekly touch with the UN who, as you know, are visiting the camp. They assure me that the basic needs are being met. There are really difficult issues, as the honourable Member knows very well, in looking at what might be done around Camp Ashraf. I am very conscious of the very different opinions that we hear on this. However, the honourable gentleman is completely right that the significant part of this is to make sure that people's rights are not violated and that we ensure humanitarian support is given. We do indeed - hence I know about the weekly reports. That is not by accident. It is because we are engaging on this issue and engaging with the government there to try to deal with that in the best possible way that we can.
I also agree that it is now important to get a strong delegation in Geneva. Again, Mrs Hautala raises specifically the fact that we have just appointed a new Head of Delegation. I talked with the team while I was in Geneva. We have split the delegation in two so that one can concentrate on the issues, particularly of the World Trade Organisation, and the other can focus much more on the UN agencies.
In my conversations on this, I am also clear on the need to think better and more creatively about how we operate in Geneva. We need to build alliances on human rights and to have the opportunity to talk with partners across the world where we can make common cause on some of the most important issues that concern us. I hope that we will be able to move forward on that over the coming weeks and months.
If I might just finish with this, I was very taken by what Mr Salavrakos said when he said that human rights is a way of life. I think that is probably right. I describe it as being this simple: for human rights to apply to you, you simply have to be here and human. There are no other criteria that should apply. I think that in all that we do, it is really important that we do not forget that very simple basic principle.
Honourable Members, there will be many issues upon which we disagree, many issues which create - as I witnessed - real passion and concern, but the ability to be able to debate those issues and the ability to put our strength of feeling on human rights at the core of what we think is absolutely essential.
Very finally, I have not made any decision about opening a delegation in Iran. That is partly a resources question but, of course, I will keep honourable Members informed about that.
Meanwhile, I would like to thank everyone for this debate and to assure honourable Members that I will do all I can to make the Human Rights Council as effective as possible and - more important even than that - to represent the European Parliament and the European Union on issues of human rights as effectively as I possibly can.
(ES) Mr President, I did not really understand Lady Ashton's answer. I am not sure whether she gave me an answer, whether she said that she would respond at a later date to my question on whether it is the right time to be opening a European Union delegation in Iran given the current human rights concerns, or indeed whether there was no answer. As I did not understand the answer, I would like to repeat my question.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, in response to Mr Salafranca Sánchez-Neyra, I was trying to say that there are two issues. One is resources, inevitably. The second is that this will require a decision to be made and for proposals to be put by me, obviously not least to the Commission, on the opening of a delegation. There will be a discussion in the Foreign Affairs Council and Parliament will also take a view on this. I have had no discussions with anybody about doing this at the moment. As you well know, at the present time, my engagement with Iran is very much on the nuclear talks and the human rights issues.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at midday on Thursday, 10 March.
Written statements (Rule 149)
in writing. - In light of the current situation in North Africa, and taking into account the fact that human rights are being violated more than ever across the world, the work of the UNHRC needs to be reformed. The UNHRC has to act in time and to react efficiently to the new challenges. Regrettably, this is not the reality. The problem could be partly solved if additional meetings beyond the current sessions would take place. Further, the UNHRC needs to seriously review its membership to make sure that its members fulfil the minimum criteria. It is shameful that dictatorships, such as Libya, could so easily take a seat in the body intended to safeguard human rights. More than ever, the credibility of the UNHRC is being challenged by politically motivated behaviour. Using the EEA, the EU now has an opportunity to speak with one voice and to function as a global actor. The Vice-President/High Representative has to make sure that the actions are coherent and that an efficient coordination takes place between the EU Representations in Geneva and New York. There is no practical alternative to EU value-based foreign policy.
in writing. - No convincing and efficient resolution can be adopted while human rights are being strongly violated within the European Union. All loud statements and words turn into cynicism and undermine the basis of the fight against global injustice and lies. The European Union should not give advice to third countries while in its own territory, namely in Latvia, the government treats Parliament's resolution of 11 March 2004 with scorn and derision. It is not acceptable to demand that other countries do what the European Union is not able to demand that the Latvian Republic should do. How can the EU be called 'united' when rules are not for every Member State? Until the resolution on 335 000 Latvian non-citizens is implemented, there is no sense in asking for changes in the area of human rights in third countries. It is a rough derision of democracy and human rights.
It is to be welcomed that in the programme of the 16th Session of the UNHRC, alongside the general problem of respect for human rights, reports and panels have been included concerning the rights of the child, violence against women, the rights of national, ethnic, religious and linguistic minorities and the fight against terrorism. Also to be presented at the session is a cross-regional statement on LGBT rights. The UNHRC needs new legal tools for the continuous monitoring of constant violations of human rights and for reacting rapidly to urgent situations which arise due to the political situation around the world (Tunisia, Egypt, Iran, Belarus). Therefore, I endorse the idea proposed in the resolution for independent 'triggers' which will allow a prompt response to human rights crises. I welcome the establishment of the new Directorate for Human Rights and Democracy and the creation of a Brussels-based EU Council Working Group on Human Rights, because this will allow better coordination and monitoring of EU policy on human rights. A major role should be played by the high-level EU Special Representative for Human Rights. UNHRC panels should also be held in-between sessions, and the sessions themselves should be moved to other regions, including to places where conflicts are currently in progress. Finally, I also appeal to the EU's Member States to respect human rights in their own domestic policy, because failure to do so weakens the Union's position in the UNHRC.